DETAILED ACTION

Status of Claims
•    The following is a non-final, first office action in response to the communication filed 09/02/2020.
•    Claim 9 has been amended.
•    Claims 1-10 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP2018-107581, filed on 06/05/2018 has been received.
The examiner acknowledges that the instant application is a national stage entry of PCT/JP2019/000179, filed 01/08/2019.

Information Disclosure Statement
	Information Disclosure Statement received 09/02/2020 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “function…” (claims 1-2, 4-5, and 9) with the functional language “configured to,” which is not preceded by a structural modifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to claims 1-2, 4-5, and 9, claim element “function…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Accordingly, the claim limitations fail to comply with the written description requirement.
With respect to claims 1-2, 4-5, and 9, these claims recite various functions including “a data registration function,” “a category matching function,” “a format conversion function,” “a file data registration function,” “a list registration function,” “a shared category registration function,” and “an output function,” but a review of the disclosure does not reveal the manner in which the algorithms associated with the functions are ultimately generated (i.e. the algorithms are not taught).  Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0009] of Applicant' s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention.  It is noted that this is not an enablement rejection.  Applicant's failure to disclose any meaningful structure/algorithm as to how the algorithms are performing with respect to the comparison between the category information registered by the 
Dependent claims 2-9 are rejected for at least the same rationale as set forth in the above paragraph.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claims 1-2, 4-5, and 9, claim elements claim element “function…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear what 
With respect to claims 1-2, 4-5, and 9, these claims recite various functions including “a data registration function,” “a category matching function,” “a format conversion function,” “a file data registration function,” “a list registration function,” “a shared category registration function,” and “an output function,” but the specification does not recite an algorithm for performing the claimed functions. For example, there is no explanation for how the functions are performing with respect to the comparison between the category information registered by the data registration function and category relationship information, with respect to how the registered information is ascertained and registered, and with respect to how the output is performed. Subsequently, the specification does not provide enough description for one of ordinary skill in the art to understand which structure/algorithm performs the claimed functions, rendering it unclear what are the metes and bounds of the claim.  For purposes of this examination, the examiner will interpret the comparison to be a determination of similarity according to any metric, the registration to be recordation in a data record, and the output to be any sending of information.
Dependent claims 2-9 are rejected for at least the same rationale as set forth in the above paragraph.

With regards to claim 2, this claim recites the limitation “the file data registration function registers, to transaction data information, buyer product name information, or supplier product name information, information for a data file obtained by converting a format of an acquired data file using the format conversion function for each information classification.” 
Dependent claim 3 inherits the deficiencies of claim 2, and is thus rejected for at least the same rationale.

With regards to claim 7, this claim recites the limitation “the category matching function acquires a list of category names from a category group ID of a category name from shared category name dictionary information, and detects a category relationship with respect to the acquired list of category names.” Lines 2-5. This limitation is grammatically unclear. It is unclear how a list of category names may be acquired from a category group ID of a category name. If a category group ID is associated with a singular category name, how is a list of category names to be acquired from that? The examiner interprets this limitation to read “the category matching function acquires a list of category names from a category group ID from shared category name dictionary information, and detects a category relationship with respect to the acquired list of category names.”

With regards to claim 10, this claim recites the limitation “the relevance.” Line 15. This limitation previously recites “a degree of relevance” but never “a relevance.” Thus, it is unclear whether the relevance refers to the degree of relevance or to a different entity. The examiner interprets this limitation to read “the degree of relevance.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-9 are directed to a machine, and claim 10 is directed to a process. Therefore, claims 1-10 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
registering information about e-commerce conducted between a buyer and a supplier, information about a product name that is dealt with in the e-commerce, or information about a category including a product name for each information classification of e-commerce information, product name information, or category information; and 
performing a comparison between category information registered by the data registration function and category relationship information including a degree of relevance between category information of a buyer and category information of a supplier, wherein: 
when category information related to an unregistered product name code is detected in product name information, registering the detected category information, and 
when a category relationship is detected in category information registered, registering information indicating the degree of relevance in category relationship information.
The above limitations recite the concept of registering relevant product information.  These limitations, under their broadest reasonable interpretation, fall within the 
Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as a data registration function, and a category matching function. Independent claim 10 additionally recites electronic outputs. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 10 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 10 merely recite a commonplace business method (i.e., registering product information) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 10 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological FairWarning v. Iatric Sys.).  Likewise, claims 1 and 10 specifying that the abstract idea of registering relevant product information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 10 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 10 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 10 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 10, these claims recite additional elements, such as a data registration function, a category matching function, and electronic outputs. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 10 are manual Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 10 specifying that the abstract idea of registering relevant product information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 10 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 10 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-9, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-9 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-9 further identify additional elements, such as a file data registration function, a list registration function, a shared category registration function, a category matching function, and an output function. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-9 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1 and 10, dependent claims 2-9, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-10 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Friedland et al. (US 20100030661 A1), hereinafter Friedland, in view of Clendinning et al. (US 20140304220 A1), hereinafter Clendinning.

In regards to claim 1, Friedland discloses a transaction management system for managing transactions between a buyer and a supplier by using information on e-commerce between the buyer and the supplier, the transaction management system comprising (Friedland: [0093]): 
a data registration function configured to register information about e-commerce conducted between a buyer and a supplier, information about a product name that is dealt with in the e-commerce, or information about a category including a product name for each information classification of e-commerce information, product name information, or category information (Friedland: [0060] – “An order guide, in one embodiment, is an established order template that the restaurant operator has setup at one or more food purveyors…the restaurant operator sets up an order guide at each food purveyor so that he/she does not have to enter the same information for repeated orders. Information in an order guide can include (but is not limited to) the purveyor name, product category/sub-category, product name and/or description, product package size, product brand, bar code or UPC information, pricing information”; see also [0065]); and
a category matching function configured to perform a comparison between category information registered by the data registration function and category relationship information including a degree of relevance between category information of a buyer and category information of a supplier, wherein (Friedland: [0095] and Fig. 5 – “FIG. 5 shows Item_1 504 selected by the restaurant operator is a beef brisket offered by the food purveyor Sysco. A comparable beef brisket from the food purveyor Gordon Food Service is shown to the operator so that the operator can compare prices, packaging, and the like. This enables the restaurant operator to identify the best deal and save money. A restaurant operator, in one embodiment, can manually load comparable information into the interactive environment 112”; the examiner notes the degree of relevance is they share characteristics with respect to item type, prices, and packaging):
when category information related to an unregistered product characteristic is detected in product name information, the data registration function registers the detected category information (Friedland: [0068] – “the interactive environment manager 125 can standardize these units of measurement forms so that the same form or unit of measurement is displayed. For example, one purveyor may show that a package size is ‘ 2/6#’ while another purveyor shows that the package size is ‘2@6 lbs’…the restaurant operator can instruct the interactive environment to always display units of measurement in pound using the form ‘lbs’. In this embodiment, the interactive environment manager 125 converts all forms of the pound unit of measurement into ‘lbs’”; the examiner interprets the non-normalized weight to be an unregistered product characteristic), and
when a category relationship is detected in category information registered by the data registration function, the category matching function registers information indicating the degree of relevance in category relationship information (Friedland: [0097] and Fig. 5 – “The information retrieval manager 128 then identifies comparable products/item…information retrieval manager 128 can compare items numbers, descriptions, brand, packaging, and other 
Friedland further discloses product codes (Friedland: [0060] – “Information in an order guide can include…bar code or UPC information”), yet Friedland does not explicitly disclose that an unregistered product characteristic is an unregistered product name code. 
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
that an unregistered product characteristic is an unregistered product name code (Clendinning: [0015] – “a merchant may elect to store product information, such as a product SKU…Another merchant may elect to store a different product SKU…In this situation, an SQL query designed to retrieve a product price from one merchant's database is not useful for retrieving the price for the same product in the other merchant's database because the differences in data types require the use of different SQL queries”; [0065] – “name database 10 assigns a universal SKU 50 to every product. The universal SKU 50 may be, for example, an alphanumeric code”; the examiner notes the merchant SKUs are unregistered because they are not the universal SKU).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the unregistered product name code of Clendinning in the system of Friedland because Friedland already discloses standardizing product information and an unregistered product characteristic is an unregistered product name code as taught by Clendinning because normalized information is well-known and the use of it in a product purchase setting would have allowed a system to organize and present product and vendor information for easy access by consumers (Clendinning: [0010]).

In regards to claim 2, Friedland/Clendinning teaches the system of claim 1. Friedland further discloses a format conversion function for a data file; wherein: the data registration function is a file data registration function configured to register a data file including a product characteristic acquired from an external system for each information classification (Friedland: [0068] – “the interactive environment manager 125 can standardize these units of measurement forms so that the same form or unit of measurement is displayed. For example, one purveyor may show that a package size is ‘ 2/6#’ while another purveyor shows that the package size is ‘2@6 lbs’…the restaurant operator can instruct the interactive environment to always display units of measurement in pound using the form ‘lbs’. In this embodiment, the interactive environment manager 125 converts all forms of the pound unit of measurement into ‘lbs’”), and 
the file data registration function registers, to transaction data information, buyer product name information, or supplier product name information, wherein information for a data file is obtained by converting a format of an acquired data file using the format conversion function for each information classification (Friedland: [0060] – “Information in an order guide can include (but is not limited to) the purveyor name, product category/sub-category, product name and/or description, product package size, product brand, bar code or UPC information, pricing information, and the like”; [0068] – “the interactive environment manager 125 converts 
Friedland further discloses product codes (Friedland: [0060] – “Information in an order guide can include…bar code or UPC information”), yet Friedland does not explicitly disclose that a product characteristic is a product name code. 
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
that a product characteristic is a product name code (Clendinning: [0015] – “a merchant may elect to store product information, such as a product SKU…Another merchant may elect to store a different product SKU…In this situation, an SQL query designed to retrieve a product price from one merchant's database is not useful for retrieving the price for the same product in the other merchant's database because the differences in data types require the use of different SQL queries”; [0065] – “name database 10 assigns a universal SKU 50 to every product. The universal SKU 50 may be, for example, an alphanumeric code”; see also [0061]; the examiner notes the merchant SKUs are unregistered because they are not the universal SKU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Clendinning with Friedland for the reasons identified above with respect to claim 1.

In regards to claim 3, Friedland/Clendinning teaches the system of claim 2. Friedland further discloses wherein: the file data registration function registers category information to category registration request information (Friedland: [0060] – “An order guide, in one embodiment, is an established order template that the restaurant operator has setup at one or .

In regards to claim 4, Friedland/Clendinning teaches the system of claim 1. Friedland further discloses wherein: the data registration function is a list registration function configured to register, for each information classification, data to be updated from a list display screen (Friedland: [0060] – “An order guide, in one embodiment, is an established order template that the restaurant operator has setup at one or more food purveyors…Information in an order guide can include (but is not limited to) the purveyor name, product category/sub-category, product name and/or description, product package size, product brand, bar code or UPC information, pricing information”; [0063] and Fig. 3 – “order guide information can then be displayed to the restaurant operator. For example, FIG. 3 shows one example, of the interactive environment 112 presenting order guide information to a restaurant operator”); and 
the list registration function registers, for each information classification, data to be updated from the list display screen to transaction data information, buyer product name information, or supplier product name information (Friedland: [0060] – “An order guide, in one embodiment, is an established order template that the restaurant operator has setup at one or more food purveyors…Information in an order guide can include (but is not limited to) the purveyor name, product category/sub-category, product name and/or description, product package size, product brand, bar code or UPC information, pricing information”; [0063] and Fig. 3 – “order guide information can then be displayed to the restaurant operator. For example, FIG. 3 shows one example, of the interactive environment 112 presenting order guide information to a 

In regards to claim 5, Friedland/Clendinning teaches the system of claim 1. Friedland further discloses a shared category registration function configured to register unregistered category information in shared category name dictionary information (Friedland: [0068] – “the interactive environment manager 125 can standardize these units of measurement forms so that the same form or unit of measurement is displayed. For example, one purveyor may show that a package size is ‘ 2/6#’ while another purveyor shows that the package size is ‘2@6 lbs’…the restaurant operator can instruct the interactive environment to always display units of measurement in pound using the form ‘lbs’. In this embodiment, the interactive environment manager 125 converts all forms of the pound unit of measurement into ‘lbs’”), and 
Friedland further discloses product codes (Friedland: [0060] – “Information in an order guide can include…bar code or UPC information”), yet Friedland does not explicitly disclose wherein: in a case that a category name for a product name code is not registered in shared category name dictionary information, the shared category registration function extracts all category IDs registered as that product name code from buyer product name information or supplier product name information, and acquires a category name from buyer category information or supplier category information with an extracted category ID. 
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
wherein: in a case that a category name for a product name code is not registered in shared category name dictionary information, the shared category registration function extracts all category IDs registered as that product name code from buyer product name information or supplier product name information, and acquires a category name from buyer category information or supplier category information with an extracted category ID (Clendinning: [0045-0046] – “the present disclosure provides a normalization engine that translates or normalizes a list of attributes and values describing an object (product) into a list containing a canonical representation for each attribute and value”; [0048-0049] – “At step 1004 it is determined whether or not the product identifier contained in the new information is found in the product map 2000…if the identifier is found, at step 1006 normalization of the domains, attributes and values is initiated. It is noted that translations are performed in a product-specific manner”; the product map is interpreted to be supplier category information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Clendinning with Friedland for the reasons identified above with respect to claim 1.

In regards to claim 6, Friedland/Clendinning teaches the system of claim 5. Yet Friedland does not explicitly disclose wherein: when a category group ID is acquired from a shared category registration function with a category name acquired by the category matching function, the shared category registration function registers a category name acquired as the category group ID in shared category name dictionary information.
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
wherein: when a category group ID is acquired from a shared category registration function with a category name acquired by the category matching function, the shared category registration function registers a category name acquired as the category group ID in shared category name dictionary information (Clendinning: [0045-0046] – “the present disclosure provides a normalization engine that translates or normalizes a list of attributes and values describing an object (product) into a list containing a canonical representation for each attribute and value”; [0048-0050] – “At step 1004 it is determined whether or not the product identifier contained in the new information is found in the product map 2000…if the identifier is found, at step 1006 normalization of the domains, attributes and values is initiated…For each of the attributes an alias list is maintained containing all known aliases for the canonical attribute”; the examiner interprets aliases and normalized values to be category group IDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Clendinning with Friedland for the reasons identified above with respect to claim 1.

In regards to claim 7, Friedland/Clendinning teaches the system of claim 6. Yet Friedland does not explicitly disclose wherein: the category matching function acquires a list of category names from a category group ID from shared category name dictionary information, and detects a category relationship with respect to the acquired list of category names.
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
wherein: the category matching function acquires a list of category names from a category group ID from shared category name dictionary information, and detects a category relationship with respect to the acquired list of category names (Clendinning: [0045-0046] – “the present disclosure provides a normalization engine that translates or normalizes a list of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Clendinning with Friedland for the reasons identified above with respect to claim 1.

In regards to claim 8, Friedland/Clendinning teaches the system of claim 1. Friedland further discloses wherein: the category matching function registers, in category relationship information, information indicating a different degree of relevance according to an information classification of an acquired product characteristic in a detected category relationship (Friedland: [0095] and Fig. 5 – “FIG. 5 shows Item_1 504 selected by the restaurant operator is a beef brisket offered by the food purveyor Sysco. A comparable beef brisket from the food purveyor Gordon Food Service is shown to the operator so that the operator can compare prices, packaging, and the like. This enables the restaurant operator to identify the best deal and save money. A restaurant operator, in one embodiment, can manually load comparable information into the interactive environment 112”; the examiner notes that comparability according to type, packaging, and pricing indicated multiple degrees of relevance). 
a product characteristic is a product name code. 
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
that a product characteristic is a product name code (Clendinning: [0015] – “a merchant may elect to store product information, such as a product SKU…Another merchant may elect to store a different product SKU…In this situation, an SQL query designed to retrieve a product price from one merchant's database is not useful for retrieving the price for the same product in the other merchant's database because the differences in data types require the use of different SQL queries”; [0065] – “name database 10 assigns a universal SKU 50 to every product. The universal SKU 50 may be, for example, an alphanumeric code”; see also [0061]; the examiner notes the merchant SKUs are unregistered because they are not the universal SKU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Clendinning with Friedland for the reasons identified above with respect to claim 1.

In regards to claim 9, Friedland/Clendinning teaches the system of claim 1. Friedland further discloses an output function configured to electronically or visually output information indicating at least the degree of relevance (Friedland: [0097] and Fig. 5 – “The information retrieval manager 128 then identifies comparable products/item…information retrieval manager 128 can compare items numbers, descriptions, brand, packaging, and other information to determine products that are substantially similar to items currently in the order form 502… The .

In regards to claim 10, Friedland discloses a transaction management method for managing transactions between a buyer and a supplier by using information on e-commerce between the buyer and the supplier, the transaction management method comprising (Friedland: [abstract]; [0093]): 
receiving information about e-commerce conducted between a buyer and a supplier, information about a product name that is dealt with in the e-commerce, or information about a category including a product name together with information classifications of e-commerce information, product name information, or category information (Friedland: [0060] – “An order guide, in one embodiment, is an established order template that the restaurant operator has setup at one or more food purveyors…the restaurant operator sets up an order guide at each food purveyor so that he/she does not have to enter the same information for repeated orders. Information in an order guide can include (but is not limited to) the purveyor name, product category/sub-category, product name and/or description, product package size, product brand, bar code or UPC information, pricing information”; see also [0065]); 
registering, when category information for an unregistered product characteristic is detected in product name information, the detected category information (Friedland: [0068] – “the interactive environment manager 125 can standardize these units of measurement forms so that the same form or unit of measurement is displayed. For example, one purveyor may show that a package size is ‘ 2/6#’ while another purveyor shows that the package size is ‘2@6 
comparing registered category information and category relationship information including a degree of relevance between category information of a buyer and category information of a supplier (Friedland: [0095] and Fig. 5 – “FIG. 5 shows Item_1 504 selected by the restaurant operator is a beef brisket offered by the food purveyor Sysco. A comparable beef brisket from the food purveyor Gordon Food Service is shown to the operator so that the operator can compare prices, packaging, and the like. This enables the restaurant operator to identify the best deal and save money. A restaurant operator, in one embodiment, can manually load comparable information into the interactive environment 112”; the examiner notes the degree of relevance is they share characteristics with respect to item type, prices, and packaging);
registering, when a category relationship is detected in registered category information, information indicating the degree of relevance in category relationship information (Friedland: [0097] and Fig. 5 – “The information retrieval manager 128 then identifies comparable products/item…information retrieval manager 128 can compare items numbers, descriptions, brand, packaging, and other information to determine products that are substantially similar to items currently in the order form 502”; [0099] – “the information retrieval manager 128 not only searches for comparable products comprising product information of ‘5 pounds’, but also searches for products with product information comprising any of the related abbreviations and/or synonyms such as ‘5 lbs’, ‘five pounds’, etc”; the examiner notes that product information is information indicating the degree of relevance); and
outputting, electronically or visually, at least information indicating the degree of relevance (Friedland: [0097] and Fig. 5 – “The information retrieval manager 128 then identifies comparable products/item…information retrieval manager 128 can compare items numbers, descriptions, brand, packaging, and other information to determine products that are substantially similar to items currently in the order form 502… The information retrieval manager 128 can use this information from the current operator and/or other operators to automatically identify and display comparable products to the restaurant operator”).
Friedland further discloses product codes (Friedland: [0060] – “Information in an order guide can include…bar code or UPC information”), yet Friedland does not explicitly disclose that an unregistered product characteristic is an unregistered product name code. 
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
that an unregistered product characteristic is an unregistered product name code (Clendinning: [0015] – “a merchant may elect to store product information, such as a product SKU…Another merchant may elect to store a different product SKU…In this situation, an SQL query designed to retrieve a product price from one merchant's database is not useful for retrieving the price for the same product in the other merchant's database because the differences in data types require the use of different SQL queries”; [0065] – “name database 10 assigns a universal SKU 50 to every product. The universal SKU 50 may be, for example, an alphanumeric code”; the examiner notes the merchant SKUs are unregistered because they are not the universal SKU).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the unregistered product name code of Clendinning in the system of an unregistered product characteristic is an unregistered product name code as taught by Clendinning because normalized information is well-known and the use of it in a product purchase setting would have allowed a system to organize and present product and vendor information for easy access by consumers (Clendinning: [0010]).


Conclusion
Geva et al (US 10042895 B1), hereinafter Geva teaches a product information method. Different product listings may be aggregated and the information in the listings may be combined.
	NPL reference U teaches a method of combining multiple listings from different suppliers for a same product. Information from multiple product listings is combined to create a more complete product listing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625